Case 2:18-cr-00614-JS-GRB Document 46 Filed 03/04/19 Page 1 of 1 PageID #: 194

                     CRIMINAL CAUSE FOR GUILTY PLEA

BEFORE: SEYBERT,J.      DATE:   3/ 4/2019         TIME: 12:00

DOCKET NUMBER: CR 18-614             TITLE: USA-V-ROMANDETTI

DEFT NAME: MARK BURNETT                                     DEFT: #4
      X PRESENT    NOT PRESENT          IN CUSTODY      X   ON BAIL

      ATTY. FOR DEFT.: WILLIAM WEXLER                          C.J.A.
                      X PRESENT       NOT PRESENT            X RET

A.U.S.A. CHARLES ROSE                       DEPUTY CLERK: CHARLES BARAN


COURT REPORTER: O. WICKER


 X    CASE CALLED.    ALL COUNSEL PRESENT.

 X    DEFT. WITHDRAWS NOT GUILTY PLEA AND ENTERS A PLEA OF GUILTY
      TO COUNTS 1, 2 OF THE INDICTMENT.

 X    COURT FINDS A FACTUAL BASIS FOR THE PLEA.

 X    SENTENCE DATE SET FOR      8/23/2019 AT 12:00 N.

 X    PROBATION DEPARTMENT NOTIFIED.

 X    DEFT. CONTINUED ON BAIL.

      OTHER:
